






Exhibit 10.2.4

--------------------------------------------------------------------------------

                            
[sd10k123114ex1024puce_image1.gif]
 
 
 
SandRidge Energy, Inc.
 
ID: 20-8084793


 
123 Robert S. Kerr Avenue


 
Oklahoma City, Oklahoma 73102


 
 
 
 



                            
Performance Units: Notice of Grant of Award and Award Certificate
July 1, 2013 to December 31, 2015 Performance Period

--------------------------------------------------------------------------------



[name]
 
Award Number:
[number]
 
[address]
 
Plan:
2009 Incentive Plan
 
[address]
 
ID:
[ID]
 





Effective [date], (the “Grant Date”), you have been granted an award of [number]
Performance Units under the SandRidge Energy, Inc. 2009 Incentive Plan (as
amended from time to time) (the “2009 Incentive Plan”), for the performance
period from [date] through [date] (the “Performance Period”). Subject to the
provisions of the attached agreement, the award is scheduled to vest in
increments on the date(s) shown below.




Percentage of Units
Vesting Dates
33%
December 31, 2013
33%
December 31, 2014
Remainder
December 31, 2015












--------------------------------------------------------------------------------



This award is granted under and governed by the terms and conditions of the 2009
SandRidge Energy, Inc. Incentive Plan and Performance Unit Award Certificate.
The Award Certificate shall be deemed accepted, unless you provide written
notice to the Company within ten (10) business days following the grant date
stating that you do not wish to accept this award. A copy of the 2009 Incentive
Plan can be found under the Company Information – Documents tabs of your E*TRADE
account. 



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------










SandRidge Energy, Inc.
Performance Unit Award Certificate
Granted Under 2009 Incentive Plan
July 1, 2013 to December 31, 2015 Performance Period
This Award Certificate is granted by SandRidge Energy, Inc., a Delaware
corporation (the “Company”), to the Participant. This Award Certificate consists
of the following Award Agreement and the “Notice of Grant Award” attached as the
cover sheet to this Award Certificate, which identifies the Participant and the
Grant Date of this Award.
In consideration of services performed, and to be performed, by the Participant
for the Company, the Company makes this Award of Performance Units to the
Participant. This Certificate, the Performance Units, and any payment with
respect to the Performance Units are conditioned on the following terms and the
terms of the SandRidge Energy, Inc. 2009 Incentive Plan (as amended from time to
time) (the “Plan”), which are incorporated into this Award Certificate by
reference:
1.Grant. The Company hereby grants to the Participant the number of Performance
Units on the Grant Date, both of which are indicated in the Notice of Grant
Award to which this Certificate is attached. A Performance Unit does not
represent an equity (or any other) interest in the Company and carries no voting
rights. The Performance Unit applies with regard to the Performance Period (as
defined in the Notice of Grant Award and subject to adjustment as provided in
paragraph (4)).
2.    Performance Unit. The value of a Performance Unit is based on the relative
position of the average total shareholder return (“TSR”) of the Company’s Common
Stock during the Performance Period, compared to the TSR of each Energy Peer
Company during the same Performance Period, as provided in the following table:
Relative TSR* Position Compared to Energy Peer Companies
Value of Performance Unit**
Below 25th Percentile
$0
25th Percentile
$50
50th Percentile
$100
75th Percentile or Higher
$200


*TSR will be determined using the volume-weighted average share price of the
relevant share during the 20 business day period ending on the first and last
business days of the Performance Period, and assuming that any dividends paid
are reinvested as of the ex-dividend date.
** The value of the Performance Unit shall be adjusted by straight-line
interpolation for a Relative TSR Position between 25th Percentile and 50th
Percentile, and between 50th Percentile and 75th Percentile; provided, however,
that the maximum value of each

- 2 –
SD2013PU



--------------------------------------------------------------------------------








Performance Unit is $100 if the absolute TSR for Company stock is negative
(i.e., without comparison to the TSR of the Energy Peer Companies).
The group of Energy Peer Companies shall be Cabot Oil & Gas Corp., Cimarex
Energy Co., Concho Resources Inc., Continental Resources Inc., Denbury Resources
Inc., Energen Corp., Energy XXI Ltd., EQT Corp., Linn Energy LLC, Newfield
Exploration Co., Pioneer Natural Resources Co., QEP Resources Inc., Range
Resources Corp., SM Energy Co., Southwestern Energy Co., Ultra Petroleum Corp.,
Whiting Petroleum Corp., and WPX Energy; provided however, that the Compensation
Committee may remove any such company from the group if the such company ceases
to be a peer company (e.g., by merger or other corporate transaction or by
ceasing to be a publicly-traded company).
3.    Payment. The value of each vested Performance Unit shall be paid in a
single cash payment to the Participant (or, if the Participant is not living at
the time of payment, to the Participant’s beneficiary). Such payment shall be
made within 60 days after the end of the Performance Period, except as otherwise
provided in paragraph 4(b) or 4(c); provided that, to the extent required by
section 162(m) of the Code, no payments will be made until the Compensation
Committee certifies that the performance goals have been attained.
4.    Vesting Period. The Performance Units set forth in this Award Certificate
shall vest (rounded down to the nearest whole unit) in accordance with the
vesting schedule provided in the Notice of Grant Award, subject, however, to the
following rules:
(a)    Except as provided in subsection (c) below, if the Participant’s
employment or service with the Company terminates before the applicable vesting
date, then all unvested Performance Units shall be canceled immediately and
shall not be payable. A Participant’s interruption of service on an approved
leave of absence shall not be considered a termination of the Participant’s
employment or service with the Company.
(b)    Upon the occurrence of a Change in Control (as defined in the Plan,
including the amendment to such definition adopted effective July 15, 2013),
including during a Participant’s approved leave of absence, on or before the
last day of the Performance Period, all Performance Units shall become 100%
vested upon the Change in Control and paid out based on actual performance,
after adjusting the Performance Period to end on the last business day
immediately prior to the Change in Control. Payment shall be made within 30 days
after the Change in Control.
(c)    If, before the end of the Performance Period, the Participant’s
employment or service with the Company terminates by reason of the Participant’s
death or Disability, all Performance Units shall become 100% vested upon the
Participant’s death or Disability, and be paid out at the 50th percentile value
within 30 days after the death or Disability.
(d)    Following any payment made under paragraph 4(b) or (c), the Participant
will have no further rights with respect to the Performance Units, and no
additional amounts will be due or paid with respect to such Performance Units.

- 3 –
SD2013PU



--------------------------------------------------------------------------------








(e)    For purposes of any vesting acceleration provision in an agreement or
arrangement between the Participant and the Company (such as acceleration of
vesting upon termination of employment), the Performance Unit will be considered
equity-based compensation and entitled to the same treatment as other
equity-based compensation, including performance shares or other equity-based
units.
5.    No Transfer. The Participant may not sell, assign, transfer, pledge or
otherwise dispose of the Performance Units described in this Award Certificate.
6.    No Rights of the Participant as a Stockholder. The Participant, by virtue
of receipt or vesting of Performance Units, shall have no rights related to any
stock of the Company, such as the right to vote, the right to receive dividends
payable either in stock or in cash, and the right to receive shares in any
recapitalization of the Company.
7.    Withholding Taxes.
(a)    The Company has the right to deduct from payments of any kind otherwise
due to the Participant any federal, state or local taxes of any kind required by
law to be withheld with respect to the issuance, vesting, or payment pursuant to
the Performance Units.
(b)    The Participant has had the opportunity to review with the Participant’s
own tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Award Certificate. The
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Participant understands
that the Participant (and not the Company) shall be responsible for the
Participant’s own tax liability that may arise as a result of this Award.
8.    Miscellaneous.
(a)    No Rights to Employment. The Participant acknowledges and agrees that the
vesting set forth in Section 2 shall apply only if the Participant provides
continuous services to the Company during the Performance Period, and that any
such services (as an employee or otherwise) remain at the will of the Company.
The Participant further acknowledges that nothing in this Award Certificate or
the Plan constitute an express or implied promise of continued engagement as an
employee or consultant.
(b)    Severability. The invalidity or unenforceability of any provision of this
Award Certificate shall not affect the validity or enforceability of any other
provision of this Award Certificate, and each other provision of this Award
Certificate shall be severable and enforceable to the extent permitted by law.
(c)    Waiver. Any provision for the benefit of the Company contained in this
Award Certificate may be waived, either generally or in any particular instance,
by the Compensation Committee or its authorized delegees.
(d)    Binding Effect. This Award Certificate shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

- 4 –
SD2013PU



--------------------------------------------------------------------------------








(e)    Entire Agreement. This Award Certificate and the Plan constitute the
entire agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Award Certificate.
(f)    Amendment. The Company may revoke this Award Certificate at any time
during the Performance Period if the Award Certificate is determined by the
Company to be contrary to law and, in that event, the Company may give notice to
the Participant that the Performance Units are to be assigned to the Company
following the date of the notice. The Company may also modify this Award
Certificate to the extent necessary to bring the Award Certificate into
compliance with any applicable and mandatory law or regulation. The Compensation
Committee shall obtain the Participant’s consent before it amends this Award
Certificate to the extent required under the terms of the Plan.
(g)    Governing Law. This Award Certificate shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.
(h)    Participant’s Acknowledgments. The Participant shall be deemed to have
accepted this Award Certificate unless the Participant provides written notice
to the Company, within ten (10) business days following the Grant Date, that the
Participant does not wish to accept the Award. By accepting this Award
Certificate, the Participant acknowledges that he or she: (1) has read this
Award Certificate; (2) has had the opportunity to be represented by legal
counsel in connection with his or her acceptance of this Award Certificate;
(3) understands the terms and consequences of this Award Certificate; and (4) is
fully aware of the legal effect of this Award Certificate.
(i)    Tax Issues. This award of Performance Units is intended to be exempt from
Section 409A of the Code and the provisions hereof shall be interpreted and
administered consistently with such intent. This award is intended to qualify as
a performance-based award within the meaning of Section 162(m) of the Code and
Section 6.7 of the Plan.
SANDRIDGE ENERGY, INC.
By:
 
Title:
 




- 5 –
SD2013PU

